EXHIBIT 10.4(e)

THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amendment to Third Amended and Restated Credit Agreement
("Amendment") is made as of November 19, 2004, by and among NATIONAL BEEF
PACKING COMPANY, LLC, a Delaware limited liability company, successor by
conversion to Farmland National Beef Packing Company, L.P., a Delaware limited
partnership (the "Borrower"), U.S. BANK NATIONAL ASSOCIATION, a national banking
association ("U.S. Bank"), in its capacity as Agent for the Lenders (in such
capacity, the "Agent") and as one of the Lenders, and the other financial
institutions signatory hereto (together with U.S. Bank, being at least the
Required Lenders).

RECITAL

This Amendment is made with respect to the Third Amended and Restated Credit
Agreement made as of August 6, 2003 (as amended, modified, supplemented, renewed
or restated from time to time, the "Agreement"). Capitalized terms that are not
defined in this Amendment shall have the meanings assigned to them in the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

1. The compliance certificate referred to Section 9.1 of the Agreement,
Financial Statements, shall be in the form attached as Exhibit 9A-2.

2. Section 9.6 of the Agreement, Financial Covenants and Ratios, shall be
amended to read as follows:

9.6 Financial Covenants and Ratios.

The Borrower shall have as of the end of each quarterly accounting period and as
of the date the Borrower is required to deliver any compliance certificate to
the Agent:

(a) A maximum Funded Debt to EBITDA Ratio, as follows:

Funded Debt
 to EBITDA                 Quarter Ended
7.25 to 1.00                 November, 2004 through August, 2005
3.50 to 1.00                 November, 2005 through May, 2006
3.25 to 1.00                 August, 2006 through May, 2007
3.00 to 1.00                 August, 2007 through May, 2008
2.75 to 1.00                 August, 2008 and thereafter.

 

1

--------------------------------------------------------------------------------



 

(b) A maximum Senior Secured Funded Debt to EBITDA Ratio, as follows:

Senior Secured
Funded Debt
 to EBITDA                 Quarter Ended
4.50 to 1.00                 November, 2004 through August, 2005
2.00 to 1.00                 November, 2005 through May, 2006
1.75 to 1.00                 August, 2006 through May, 2008
1.50 to 1.00                 August, 2008 and thereafter.

(c) A minimum four-quarter rolling EBITDA as follows:

EBITDA                      Quarter Ended
$ 50 million                   November, 2004 through August, 2005
$105 million                  November, 2005 through May, 2006
$110 million                  August, 2006 and thereafter.

(d) At Quarter End November, 2005 and thereafter, a four-quarter rolling Fixed
Charge Coverage Ratio of not less than 1.15 to 1.00.

(e) At each Quarter Ended from November, 2004 through August, 2005, minimum
Working Capital of $92,250,000.

3. Section 10.7 of the Agreement, Capital Investment Limitations, shall be
amended to read as follows:

10.7 Capital Investment Limitations.

The Borrower shall not have Net Capital Expenditures during Fiscal Year 2005 and
during any Fiscal Year thereafter in excess of $30,000,000.

4. Provided that this Amendment becomes effective by signature of the Borrower
and at least the Required Lenders, Borrower shall pay an Amendment Fee to the
Agent for the account of each Lender that has signed this Amendment, without
changes or reservations, and delivered signature pages by fax to counsel for
U.S. Bank before 5:00 pm (Denver Time) on November 19, 2004, equal to each such
Lender's Pro Rata Percentage of $250,000, said Amendment Fee to be payable on
November 22, 2004.

5. This Amendment shall be an integral part of the Agreement, and all of the
terms set forth therein are hereby incorporated in this Amendment by reference,
and all terms of this Amendment are hereby incorporated into said Agreement as
if made an original part thereof. All of the terms and conditions of the
Agreement, which are not modified in this Amendment, shall remain in full force
and effect. To the extent the terms of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment shall control.

6. This Amendment may be executed in several counterparts, each of which shall
be construed together as one original. Facsimile signatures on this Amendment
shall be considered as original signatures.

 

{SIGNATURE PAGES TO FOLLOW}

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Third Amended and Restated Credit Agreement as of the day and year first herein
above written.

NATIONAL BEEF PACKING
COMPANY, LLC

By: Jay Nielsen                                 
Its: Chief Financial Officer               

 

U.S. BANK NATIONAL ASSOCIATION

By: Alan Schuler                                
Its: Senior Vice President                 

 

COBANK, ACB

By: Jim Stutzman                              
Its: Vice President                            

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., "RABOBANK
INTERNATIONAL", NEW YORK
BRANCH

By: D. Shane Bownds                       By: Rebecca O.
Morrow                  
Its: Vice President                            Its: Executive
Director                     

  

FARM CREDIT SERVICES OF
MINNESOTA VALLEY, PCA, DBA FCS
COMMERCIAL FINANCE GROUP

By: Lisa Caswell                               
Its: Commercial Loan Officer          

 

AGFIRST FARM CREDIT BANK

By: Bruce Fortner                             
Its: Vice President                            

 

{SIGNATURE PAGE TO THIRD AMENDEMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT / November 19, 2004}

 

3

--------------------------------------------------------------------------------



AMARILLO NATIONAL BANK

By: Leonard Herrington                    
Its: Vice President                             

 

U.S. AGBANK, FCB F/K/A
FARM CREDIT BANK OF WICHITA,
AS DISCLOSED AGENT

By: Greg Sommerhalder                  
Its: Vice President                             

 

FARM CREDIT SERVICES OF
AMERICA, PCA

By: Bruce Rouse                               
Its: Vice President                             

 

FIRST NATIONAL BANK OF OMAHA

By: __________________________
Its: __________________________

 

ING CAPITAL LLC

By: __________________________
Its: __________________________

 

{SIGNATURE PAGE TO THIRD AMENDEMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT / November 19, 2004}

 

 

4